      Case 18-20165                 Doc 16         Filed 10/18/18 Entered 10/18/18 23:32:20                  Desc Imaged
                                                  Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Ruben Roman                                                 Social Security number or ITIN   xxx−xx−8727
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Northern District of Illinois

Case number: 18−20165



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Ruben Roman

                                                                          For the court: Jeffrey P. Allsteadt, Clerk
           October 16, 2018                                                              United States Bankruptcy Court


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.

However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                                page 1
    Case 18-20165         Doc 16     Filed 10/18/18 Entered 10/18/18 23:32:20           Desc Imaged
                                    Certificate of Notice Page 2 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
          Case 18-20165            Doc 16       Filed 10/18/18 Entered 10/18/18 23:32:20                         Desc Imaged
                                               Certificate of Notice Page 3 of 4
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 18-20165-LAH
Ruben Roman                                                                                                Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: admin                        Page 1 of 2                          Date Rcvd: Oct 16, 2018
                                      Form ID: 318                       Total Noticed: 24


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 18, 2018.
db             +Ruben Roman,    8319 Kimball Ave,    Skokie, IL 60076-2926
tr             +Gus A Paloian,    Seyfarth, Shaw, Et Al,    233 S. Wacker Drive,    Suite 8000,
                 Chicago, IL 60606-6448
26914139       +Bank of America,    4909 Savarese Circle,    Fl1-908-01-50,   Tampa, FL 33634-2413
27027072        Cap1/Victy,    POB 15524,   Wilmington DE 19850
27027074       +Chase MTG,    POB 24696,   Columbus OH 43224-0696
26914142       +Citibank,    Centralized Bankruptcy,    Po Box 790034,   St Louis, MO 63179-0034
26914143       +Citibank/The Home Depot,    Centralized Bankruptcy,    Po Box 790034,    St Louis, MO 63179-0034
27027071       +Cpa1/Carson,    POB 30253,   Salt Lake City UT 84130-0253
27027080       +Fifth Third Bank,    5050 Kingsley Dr,    Cincinnati OH 45227-1115
27027081        Heavner Beyers Mihlar LLC,    111 Main Street,    Decatur, IL 62525
27027082       +Peoples Engy,    200 East Randolph,    Chicago IL 60601-6302

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +E-mail/Text: gpaloian@iq7technology.com Oct 17 2018 02:15:31        Gus A Paloian,
                 Seyfarth, Shaw, Et Al,   233 S. Wacker Drive,     Suite 8000,    Chicago, IL 60606-6448
27027070       +EDI: BMW.COM Oct 17 2018 05:43:00      Alphera Financial Serv,     5550 Britton Pkwy,
                 Hilliard OH 43026-7456
26914138        EDI: BANKAMER.COM Oct 17 2018 05:43:00      Bank Of America,     Attn: Bankruptcy,    Po Box 982238,
                 El Paso, TX 79998
27027073       +EDI: CAPITALONE.COM Oct 17 2018 05:43:00      Capital One,     POB 26625,   Richmond VA 23261-6625
26914140       +EDI: CAPITALONE.COM Oct 17 2018 05:43:00      Capital One,     Attn: Bankruptcy,   Po Box 30285,
                 Salt Lake City, UT 84130-0285
26914141       +EDI: CHASE.COM Oct 17 2018 05:43:00      Chase Card Services,     Correspondence Dept,
                 Po Box 15298,   Wilmington, DE 19850-5298
27027077       +EDI: WFNNB.COM Oct 17 2018 05:43:00      Comenity Bank/Carson,     POB 182789,
                 Columbus OH 43218-2789
27027078       +EDI: WFNNB.COM Oct 17 2018 05:43:00      Comenity cb/HSN,    POB 182120,    Columbus OH 43218-2120
27027079       +EDI: DISCOVER.COM Oct 17 2018 05:43:00      Discover Fin SVCS llc,     POB 15316,
                 Wilmington DE 19850-5316
27027085       +EDI: RMSC.COM Oct 17 2018 05:43:00      SYNCB/Amazon,    POB 965015,    Orlando FL 32896-5015
27027086       +EDI: RMSC.COM Oct 17 2018 05:43:00      SYNCB/Gap,    POB 965005,    Orlando FL 32896-5005
27027083       +EDI: SEARS.COM Oct 17 2018 05:43:00      Sears/CBNA,    POB 6282,    Sioux Falls SD 57117-6282
27027084       +EDI: CITICORP.COM Oct 17 2018 05:43:00      Shell/Citi,    POB 6497,    Sioux Falls SD 57117-6497
27027075        E-mail/Text: creditreconciliation@peoples.com Oct 17 2018 02:16:58        Citizens Bank,
                 1000 Lafayette Blvd,   Bridgeport CT 06604
                                                                                               TOTAL: 14

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
27027076*       ++US BANK,   PO BOX 5229,   CINCINNATI OH 45201-5229
                 (address filed with court: Citizens Bank,    1000 Lafayette                    Blvd,     Bridgeport CT 06604)
                                                                                                                  TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 18, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 16, 2018 at the address(es) listed below:
              David H Cutler   on behalf of Debtor 1 Ruben Roman cutlerfilings@gmail.com,
               r48280@notify.bestcase.com
              Gus A Paloian   gpaloian@seyfarth.com, gpaloian@iq7technology.com;jmcmanus@seyfarth.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
        Case 18-20165      Doc 16     Filed 10/18/18 Entered 10/18/18 23:32:20           Desc Imaged
                                     Certificate of Notice Page 4 of 4


District/off: 0752-1         User: admin                 Page 2 of 2                   Date Rcvd: Oct 16, 2018
                             Form ID: 318                Total Noticed: 24


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
                                                                                            TOTAL: 3
